Citation Nr: 1451660	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to February 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2008, April 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in November 2013.  A copy of the transcript has been associated with the Veteran's Virtual VA Claims File.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.






CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

In light of the favorable determination regarding the claim for a TDIU, no discussion of compliance with VA's duty to notify and assist is necessary with regard to that issue.

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in July 2009.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private medical records, Social Security Administration (SSA) records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA audiology examination in March 2010.  The examination and the medical opinion are adequate to allow proper adjudication of the issue of service connection for tinnitus.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

The Veteran claimed that he is unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a).

The Veteran filed his claim in March 2011.  At the time of his claim, service connection had been granted for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, a right hand disability, evaluated as 20 percent disabling, and degenerative arthritis of the right hand, evaluated as noncompensable.  The Veteran's combined service-connected disability rating is 80 percent, effective October 28, 2010.  The Veteran meets the preliminary criteria for consideration for entitlement to TDIU on a schedular basis.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The file contains several opinions on the Veteran's employability.  First, at a May 2012 VA psychiatric examination, the examiner opined that the Veteran "is unable to function in a physical or sedentary work-type setting."  However, at a March 2013 VA psychiatric examination, the examiner opined that the Veteran was employable.  The examiner noted that the Veteran stopped working in 1989 due to a "serious back injury."  The examiner concluded that the Veteran's "current service-connected mental health problems would likely result in at least mild to moderate occupational impairment if he were attempting to seek or maintain fulltime employment at present.  However, [service-connected] mental health disabilities would less likely than not render him unable to secure and maintain substantially gainful employment."

While the two VA opinions differ, the Board notes that the second opinion specifically did not address the impact of the Veteran's service-connected hand disability.  The second VA opinion focused only on the psychiatric disability.

The Veteran submitted a private report from Vass Vocational Service, Inc.  The report is dated in June 2013.  The report documents the Veteran's educational and vocational history.  After service, the Veteran worked for a lumber company and then from 1970 to 1991, he worked as a mine mechanic in West Virginia.  The vocational expert documented the Veteran's psychiatric history and symptoms as well as his right hand condition, including the amputation of one of the fingers.  The vocational expert opined that given the Veteran's psychiatric problems and his right hand condition, he can "not engage in gainful employment at any...level."

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, the June 2013 private vocational opinion, and the May 2012 VA examination report and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.

III.  Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that originally, the Veteran filed a claim for left ear tinnitus, which was denied by the RO in August 2008.  He filed a claim for bilateral tinnitus before the decision was final.  The bilateral tinnitus claim was denied by the RO in April 2010.  He has filed a timely appeal for bilateral tinnitus.

There is no complaint, diagnosis, or treatment for tinnitus in service.  After separation from service, there is no indication of tinnitus until the Veteran made a complaint in 2007, over four decades after separation from service.  While the Veteran has been treated for tinnitus since that time by VA treatment providers, no details of the onset and duration were provided in those treatment reports.

The Veteran underwent a VA audiology examination in March 2010.  The Veteran told the examiner that he did not know when the onset of tinnitus occurred.  His only assertion was that tinnitus began "many years ago."  The examiner opined that it is "less likely as not the [Veteran's] tinnitus was caused by or a result of military service."  The rationale provided by the examiner was the following: "The tinnitus opinion was based upon there being no direct link between tinnitus onset as reported by the [Veteran] and his time spent in the military.  The [Veteran] stated that he's had tinnitus for many years but had 'no idea' when it began.  He separated from the military over 40 years ago.  No complaint of tinnitus was found in military medical records."

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).
The only evidence in support of the claim is the Veteran's assertions; however, his assertion at the examination did not even date onset as occurring during service or within one year of service.  At the Board hearing in November 2013, the Veteran's assertion changed.  When asked when he started experiencing ringing in his ears, he said he started having problems "after I [came] back to the states."  However, this contradicts what was reported by the Veteran to the VA examiner.  In weighing the evidence, the Board concludes that the nearly forty years between the Veteran's service and the first medical treatment record of tinnitus detract from the credibility of his claim.  Further, the discrepancy between what the Veteran reported to the examiner and what he said at the Board hearing detract from the credibility of his claim.  Therefore, entitlement to service connection for tinnitus is denied.


ORDER

Entitlement to a TDIU is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


